DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9629392 in view of the specification of U.S. Patent No. 9629392. 
Although the clams are not identical, they are not patentably distinct from each other because claims 1-19 of U.S. Patent No. 9629392 teach all of the limitations of claims 1-19 of the instant application, except that the translucent tobacco extract is an ultrafiltered tobacco extract consisting of only compounds with molecular weight below about 50,000 Da, as U.S. Patent No. 9629392 teaches that the cutoff is 5,000 Da. However, the specification of U.S. Patent No. 9629392, which is identical to the instant application, teaches a specific embodiment when the cutoff is 50,000 Da  and a specific embodiment when the cutoff is 5,000 Da (col. 3, lines 44-50). Thus, it would have been obvious for one of ordinary skill to have made the cutoff of the molecular weight of the compounds in the claims of U.S. Patent No. 9629392 50,000 Da, as taught in the specification of U.S. Patent No. 9629392, because the specification of U.S. Patent No. 9629392 teaches both molecular weight cutoffs as alternate embodiments. 
Claims 1, 14, 15 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 11, 12, 16, 17 and 20 of U.S. Patent No. 9084439 in view of claim 1 of Application No. 13370600. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3-6, 11, 12, 16, 17 and 20 of U.S. Patent No. 9084439 in view of claim 1 of Application No. 13370600 include all of the limitations required by claims 1, 14, 15 and 19 of the present application.
Claims 1, 2, 4, 14, 15, 18 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 8-9, 20 of copending Application No. 13370600 (reference application) in view of the Specification of Application No. 13370600. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 4-6, 8-9, 20 of Application No. 13370600 include all of the limitations required by claims 1, 2, 4, 14, 15, 18 and 19 of the present application except for the 50,000 Da molecular weight cutoff which is taught by the Specification of Application No. 13370600.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 2, 4, 14, 15, 18 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-11 and 14-15 of copending Application No. 13370505 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 7-11 and 14-15 of Application No. 13370505 include all of the limitations required by claims 1, 2, 4, 14, 15, 18 and 19 of the present application except for the 50,000 Da molecular weight cutoff which is taught by the Specification of Application No. 13370505.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31, 36, 37, 48 of copending Application No. 14789020 in view of claims 1-2, 4-6, 8-9, 20 of Application No. 13370600. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 31, 36, 37, 48 of Application No. 14789020 in view of claims 1-2, 4-6, 8-9, 20 of Application No. 13370600 include all of the limitations required by claims 1, 2, 4, 14, 15, 18 and 19 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 19, 22 and 23 of copending Application No. 13614673 in view of claim 1 of Application No. 13370600. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3-6, 19, 22 and 23 of Application No. 13614673 in view of claim 1 of Application No. 13370600 include all of the limitations required by claim 1 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been fully considered. Due to the claim amendment, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made (see Double Patenting, above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747